Citation Nr: 9921418	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-08 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1944 to June 1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1997, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's petition to reopen his 
claim of entitlement to service connection for bilateral hearing 
loss disability.  The veteran subsequently perfected an appeal of 
that decision.  A video conference hearing on this claim was held 
on April 26, 1999, before Jeff Martin, who is a member of the 
Board and was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection for 
bilateral hearing loss disability was denied by the Board in a 
July 1995 decision.

2.  The evidence received subsequent to July 1995 is relevant to 
the issue and has not been previously submitted; and, when 
reviewed in conjunction with the evidence that had been 
previously submitted is significant enough that it must be 
considered in order to fairly decide the merits of the claim.  

3.  All evidence necessary for an equitable disposition of the 
veteran's claim has been developed.

4.  Bilateral hearing loss disability is reasonably shown to have 
had its origins during the veteran's period of active service.




CONCLUSIONS OF LAW

1.  The Board's July 1995 decision, wherein the veteran's claim 
of entitlement to service connection for bilateral hearing loss 
disability was denied, is final.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. §§ 20.1100, 3.104(a) (1998).

2.  The evidence received subsequent to the July 1995 decision is 
new and material, and serves to reopen the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).

3.  Bilateral hearing loss disability was incurred during wartime 
service.  38 U.S.C.A. §§ 1110 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 1995 decision the Board denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
disability.  Prior Board decisions are final, and may be reopened 
only upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. 
§§ 5108, 7104(b).  Pursuant to the applicable regulation, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already considered 
evidence; that is, it should present new information.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); see also Dolan v. Brown, 
9 Vet. App. 358, 363 (1996).  In addition to being "new," the 
evidence must be material, in that it pertains to the issue for 
which the petition to reopen is requested.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).  In order to be "material," the 
evidence need not warrant revision of a previous decision.  Hodge 
v. West, 155 F.3d 1356 (1998).  The significant factor is whether 
there is a complete record for evaluation of an appellant's 
claim.  Id.  Further, in determining whether evidence is new and 
material, the credibility of the new evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Additionally, the United States Court of Appeals of Veterans 
Claims has held that the first determination is whether the 
veteran has presented new and material evidence under 38 C.F.R. § 
3.156(a)(1998) in order to have a finally denied claim reopened.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim it must be determined 
whether, based upon all the evidence of record in support of the 
claim, presuming its credibility, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, evaluation of the merits of the claim must occur 
but only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  Elkins v. West, 12 Vet. App. 209 
(1999) (en banc); Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).

At the time of the Board's July 1995 last final disallowance of 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss disability, the evidence included the 
veteran's discharge examination from service which reported 
bilateral whispered voice test results of 15/15.  His service 
personnel records indicated that he served in combat with the 
744th Light Tank Battalion, and that prior to service he had 
worked as a farmer.  His military occupational specialties and 
training included antiaircraft artillery, light tank battalion 
crewman, and truck driver.  Additional service medical records 
were apparently unavailable because they were destroyed in the 
fire at the National Personnel Records Center (NPRC) in 1973.  

Also of record were a November 1991 audiological test report, and 
a May 1992 statement by a Dr. Frankel, noting that the veteran 
had a progressive difficulty understanding speech and hearing and 
progressively descending pattern of sensorineural hearing loss, 
mild in the low frequencies and severe in the high frequencies.  
Dr. Frankel also noted that the veteran had a history of noise 
exposure while in service primarily due to driving a tank in 
World War Two.  In July 1994 the veteran underwent a VA 
audiological examination.  The examiner noted the veteran's 
exposure to heavy artillery and other weapons during service and 
reported auditory thresholds of 50, 55, 55, and 55, decibels at 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz, with a  
speech discrimination average of 72 percent in the right ear, and 
auditory thresholds of 40, 55,55, and 60 decibels in the left 
ear, with a speech discrimination percentage of 56.  

The evidence added to the record since the Board's July 1995 
adverse decision essentially consists of the veteran's testimony 
at a video conference hearing before a member of the Board in 
April 1999, a written history of the activities of the veteran's 
battalion during World War Two, and statements by a J. Cox, who 
served in the veteran's battalion overseas, regarding exposure to 
artillery and weaponry, and other events in service, to include 
his own complaints of ringing in his ear and hearing impairment 
since 1945.  Also attached was J. Cox's discharge report 
indicating that he was in fact stationed in the veteran's 
battalion overseas.  This evidence was submitted at the April 
1999 hearing along with a waiver of the veteran's right to have 
the evidence initially considered by the RO.  See 38 C.F.R. 
§ 20.1304(c) (1998).

At his hearing, the veteran testified that he was exposed to 
noise while in service almost constantly for the five month 
period he was engaged in combat with the enemy.  He also 
testified that upon his return home after discharge his wife 
would frequently note that he didn't hear her, but that he did 
not think much of it at the time.  Additionally, in 1952, he 
reported having extreme pain and ringing in his ears upon a 
flight to Chicago while working for Quaker Oats, which led him to 
be extremely hesitant to fly.  He also reported that since 
discharge all of his employment has been administrative, without 
exposure to noise.  He worked for five years as a parts manager 
for Ford, and nineteen years in a public relations position for 
Quaker Oats, and three years as a teacher.  

The history of the veteran's unit, the 744th Light Tank 
Battalion, indicated that the unit was engaged in training with 
artillery in England prior to crossing the English Channel to 
engage in combat with the Germans.  The history documents that 
the unit was in fact engaged in combat from July 1944 to April 
1945, with multiple awards, medals and citations issued to 
members of the unit.  Statistically, the historian noted that the 
unit expended 1,415,863 rounds of ammunition, or approximately 
2,800 rounds per man, and traveled 2,216 miles when on the 
continent.  

Upon review of the evidence submitted since July 1995, the Board 
finds that the evidence is not duplicative of previously 
submitted evidence and is not cumulative of evidence previously 
of record, and is, thus, new.  In addition, it is material in 
that it pertains to the issue at hand, establishing the onset of 
the veteran's current bilateral hearing loss disability.  
Moreover, it is sufficiently significant that it must be 
considered in order to fairly decide the merits of the veteran's 
claim.  Accordingly, the veteran has submitted new and material 
evidence sufficient to reopen his claim of entitlement to service 
connection for bilateral hearing loss disability.

Having reopened the veteran's claim of entitlement to service 
connection for bilateral hearing loss disability, the Board must 
consider his claim on a direct basis.  As noted above, the 
threshold question is whether the veteran has presented 
sufficient evidence to well-ground his claim.  See 38 U.S.C.A. 
§ 5107(a); Anderson v. Brown, 9 Vet. App. 542, 545 (1996); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd. 78 F.3d 604 (Fed. Cir. 
1996) (Table).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to satisfy 
the initial burden of [§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  "The quality and quantity of the evidence 
required to meet this statutory burden of necessity will depend 
upon the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect that 
the claim is "plausible" is generally required.  Id. at 93.  In 
order for a claim to be well-grounded, there must be competent 
evidence of a current disability as provided by a medical 
diagnosis; incurrence or aggravation of a disease or injury in 
service as provided by medical or in certain circumstances, lay 
evidence; and medical evidence of a nexus between the in-service 
injury or disease and the current disability.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1998), aff'd. 78 F.3d 604 (Fed. Cir. 1996) 
(Table).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1998).  

In addition, combat veterans may use lay testimony as acceptable 
proof of "in-service incurrence or aggravation of an injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that there is 
no official record of such incurrence or aggravation in such 
service."  38 U.S.C.A. § 1154(b) (West 1991).  In the present 
case, there is evidence that the veteran was engaged in combat 
during World War Two as a tank driver in the 744th Light Tank 
Battalion.  Additionally, he has consistently and credibly 
maintained that his hearing was damaged due to his constant 
exposure to artillery and weapons firing during this combat.  
Because his combat service has been established, the Board finds 
that his testimony regarding his exposure to noise and acoustic 
trauma in service is credible and serves to establish the in-
service incurrence of noise exposure.  

Moving on, the Board additionally notes that the veteran has 
testified that he has had hearing loss since discharge and that 
his wife noticed his decreased hearing upon his return from 
service.  Moreover, he submitted a buddy statement from a J. Cox, 
averring that he served with the veteran and also has suffered 
from hearing loss due to noise exposure during combat overseas.  
Additionally, the May 1992 statement by Dr. Frankel suggests that 
the veteran has decreased hearing and noise exposure in service, 
thus, providing the medical evidence necessary to establish a 
causal nexus, for well-grounded purposes, between the appellant's 
in-service acoustic trauma and his current bilateral hearing loss 
disability.  See Savage v. Gober , No. 94-503 (U.S. Vet. App. 
Nov. 5, 1997).  Although the diagnosis was based on history 
provided by the veteran, we have already noted that the veteran's 
statements are credible.  Finally, the report of the July 1994 VA 
audiometric examination shows the presence of bilateral hearing 
loss of such severity as to constitute a disability for VA 
benefits purposes under 38 C.F.R. § 3.385 (1998); thus 
establishing a current disability.  

Given the above evidence, the Board finds that the veteran has 
presented a well-grounded claim of entitlement to service 
connection for bilateral hearing loss disability.  With regard to 
entitlement to service connection, this requires evidence of the 
existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110, (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  In determining whether service connection is warranted 
for a disability, the VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In making this determination, the veteran 
is entitled to the benefit of all reasonable doubt arising from 
the evidence.  38 C.F.R. § 3.102 (1998).

As the previous discussion indicates the veteran has established 
a current disability, and provided credible evidence of in-
service exposure to loud noise due to artillery fire during 
combat.  Moreover, the veteran has presented credible testimony 
as to the continuity of his symptoms of hearing loss, a symptom 
that he, as a lay person, is competent to report on.  
Additionally, in this regard, there is no evidence of 
intercurrent noise exposure since none of the veteran's pre/post-
service employment involved exposure to loud noises.  Moreover, 
despite the lack of treatment of record, "symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology."  Id.  While the lack of evidence of treatment 
may bear on the credibility of the evidence, id., in this case, 
the veteran has been deemed credible, and the evidence has 
corroborated the veteran's reports of the in-service incurrence 
of his acoustic trauma.  

In light of the above, the Board finds that the evidence is in 
equipoise as to whether there is a reasonable basis for 
concluding that the veteran's current bilateral hearing loss 
disability was due to his exposure to noise during combat.  
Furthermore, the Board finds that to further delay reaching a 
final decision in this case in order to try to obtain another 
medical opinion regarding this matter would not be in the best 
interest of the veteran.  Accordingly, granting the veteran the 
benefit of all reasonable doubt in the evaluation of his claim, 
the Board concludes that the evidence of record establishes that 
his current hearing loss disability is related to his in-service 
exposure to noise while engaging in combat with the enemy over 
the course of five months as part of the 744th Light Tank 
Battalion.  The veteran's claim of entitlement to service 
connection of bilateral hearing loss disability is granted.

Based on the decision to grant of entitlement to service 
connection for bilateral hearing loss disability, the Board finds 
that the veteran was not prejudiced by the fact that the RO was 
not given the opportunity to review the claim on a direct basis 
prior to the Board rendering a decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).






ORDER

New and material evidence having been received to reopen a claim 
for entitlement to service connection for bilateral hearing loss 
disability, the petition to reopen that claim is granted.

Entitlement to service connection for bilateral hearing loss 
disability is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

